UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ü] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-16191 TENNANT COMPANY (Exact name of registrant as specified in its charter) Minnesota 41-0572550 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 701 North Lilac Drive P.O. Box 1452 Minneapolis, Minnesota55440 (Address of principal executive offices) (Zip Code) (763) 540-1200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer ü Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü As of April 20, 2011,there were 19,142,889shares of Common Stock outstanding. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1 Financial Statements (Unaudited) 3 Condensed Consolidated Statements of Earnings 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Condensed Consolidated Financial Statements 6 1 Basis of Presentation 6 2 Newly Adopted Accounting Guidance 6 3 Management Actions 6 4 Inventories 7 5 Goodwill and Intangible Assets 7 6 Debt 8 7 Warranty 9 8 Fair Value Measurements 10 9 Retirement Benefit Plans 10 10 Comprehensive Income 11 11 Commitments and Contingencies 11 12 Income Taxes 11 13 Stock-Based Compensation 12 14 Earnings Per Share 12 15 Segment Reporting 12 16 Related Party Transactions 13 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures About Market Risk 19 Item 4 Controls and Procedures 19 PART II - OTHER INFORMATION Item 1 Legal Proceedings 20 Item 1A Risk Factors 20 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 6 Exhibits 21 Signatures 22 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements TENNANT COMPANY CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Three Months Ended (In thousands, except shares and per share data) March 31 Net Sales $ $ Cost of Sales Gross Profit Operating Expense: Research and Development Expense Selling and Administrative Expense Total Operating Expense Profit from Operations Other Income (Expense): Interest Income 68 45 Interest Expense ) ) Net Foreign Currency Transaction Gains (Losses) ) Other Income, Net 31 - Total Other Income (Expense), Net ) Profit Before Income Taxes Income Tax Expense Net Earnings $ $ Earnings per Share: Basic $ $ Diluted $ $ Weighted Average Shares Outstanding: Basic Diluted Cash Dividend Declared per Common Share $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 3 Table of Contents TENNANT COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, (In thousands, except shares and per share data) ASSETS Current Assets: Cash and Cash Equivalents $ $ Accounts Receivable, less Allowances of $4,582 and $4,311, respectively Inventories Prepaid Expenses Deferred Income Taxes, Current Portion Other Current Assets 28 - Total Current Assets Property, Plant and Equipment Accumulated Depreciation ) ) Property, Plant and Equipment, Net Deferred Income Taxes, Long-Term Portion Goodwill Intangible Assets, Net Other Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Current Portion of Long-Term Debt $ $ Accounts Payable Employee Compensation and Benefits Income Taxes Payable Other Current Liabilities Total Current Liabilities Long-Term Liabilities: Long-Term Debt Employee-Related Benefits Deferred Income Taxes, Long-Term Portion Other Liabilities Total Long-Term Liabilities Total Liabilities Commitments and Contingencies (Note 11) Shareholders' Equity: Preferred Stock, $0.02 par value; 1,000,000 shares authorized; no shares issued or outstanding - - Common Stock, $0.375 par value; 60,000,000 shares authorized; 19,143,651 and 19,038,843 shares issued and outstanding, respectively Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Loss ) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 4 Table of Contents TENNANT COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended (In thousands) March 31 OPERATING ACTIVITIES Net Earnings $ $ Adjustments to reconcile Net Earnings to Net Cash Provided by Operating Activities: Depreciation Amortization Deferred Income Taxes ) Stock-Based Compensation Expense Allowance for Doubtful Accounts and Returns Other, Net (6 ) Changes in Operating Assets and Liabilities, Excluding the Impact of Acquisitions: Accounts Receivable ) Inventories ) ) Accounts Payable Employee Compensation and Benefits ) ) Other Current Liabilities ) Income Taxes ) Other Assets and Liabilities ) Net Cash (Used for) Provided by Operating Activities ) INVESTING ACTIVITIES Purchases of Property, Plant and Equipment ) ) Proceeds from Disposals of Property, Plant and Equipment 41 Acquisition of Businesses, Net of Cash Acquired - 26 Net Cash Used for Investing Activities ) ) FINANCING ACTIVITIES Payment of Long-Term Debt ) ) Issuance of Long-Term Debt - Proceeds from Issuance of Common Stock Tax Benefit on Stock Plans Dividends Paid ) ) Net Cash Provided by (Used for) Financing Activities ) Effect of Exchange Rate Changes on Cash and Cash Equivalents ) Net (Decrease) Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ SUPPLEMENTAL CASH FLOW INFORMATION Cash Paid (Received) During the Period for: Income Taxes $ $ ) Interest $ $ Supplemental Non-cash Investing and Financing Activities: Capital Expenditures Funded Through Capital Leases $ $ Collateralized Borrowings Incurred for Operating Lease Equipment $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 5 Table of Contents TENNANT COMPANY NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except shares and per share data) 1.Basis of Presentation The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with the Securities and Exchange Commission (“SEC”) requirements for interim reporting, which allows certain footnotes and other financial information normally required by accounting principles generally accepted in the United States of America to be condensed or omitted. In our opinion, the Condensed Consolidated Financial Statements contain all adjustments (consisting of only normal recurring adjustments) necessary for the fair presentation of our financial position and results of operations. These statements should be read in conjunction with the Consolidated Financial Statements and Notes included in our annual report on Form 10-K for the year ended December 31, 2010. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. 2.Newly Adopted Accounting Guidance Intangibles – Goodwill and Other In December 2010, the Financial Accounting Standards Board (“FASB”) issued amended guidance to modify Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists. In determining whether it is more likely than not that a goodwill impairment exists, an entity should consider whether there are any adverse qualitative factors indicating that an impairment may exist. We adopted the modified guidance on January 1, 2011. The adoption of the modified guidance did not have an impact on our financial position or results of operations. Multiple-Deliverable Revenue Arrangements In October 2009, the FASB issued new guidance that sets forth the requirements that must be met for an entity to recognize revenue for the sale of a delivered item that is part of a multiple-element arrangement when other elements have not yet been delivered. We adopted the new guidance on January 1, 2011. The adoption of the new guidance did not have a material impact on our financial position or results of operations. Business Combinations In December 2010, the FASB updated guidance to clarify the acquisition date that should be used for reporting the pro forma financial information disclosures when comparative financial statements are presented. We adopted the updated guidance on January 1, 2011. The adoption of the updated guidance did not have an impact on our financial statement disclosures. Fair Value Measurements and Disclosures In January 2010, the FASB updated the disclosure requirements for fair value measurements. The updated guidance requires companies to disclose separately the investments that transfer in and out of Levels 1 and 2 and the reasons for those transfers. Additionally, in the reconciliation for fair value measurements using significant unobservable inputs (Level 3), companies should present separately information about purchases, sales, issuances and settlements. We adopted the updated guidance on January 1, 2010, except for the disclosures about purchases, sales, issuances and settlements in the Level 3 reconciliation, which we adopted on January 1, 2011. The adoption of the updated guidance did not have an impact on our financial statement disclosures. 3.Management Actions 2010 Action - During the fourth quarter of 2010, we implemented a restructuring action. A pretax charge of $1,671 was recognized in the fourth quarter as a result of this action. The pretax charge consisted of severance and outplacement services and was included within Selling and Administrative Expense in the 2010 Consolidated Statements of Earnings. 6 Table of Contents A reconciliation of the beginning and ending liability balances is as follows: Severance, Early Retirement and Related Costs 2010 restructuring action $ Cash payments ) December 31, 2010 balance $ 2011 utilization: Cash payments ) Foreign currency adjustments 31 March 31, 2011 balance $ 4.Inventories Inventories are valued at the lower of cost or market. Inventories at March 31, 2011 and December31,2010 consisted of the following: March 31, December 31, Inventories carried at LIFO: Finished goods $ $ Raw materials, production parts and work-in-process LIFO reserve ) ) Total LIFO inventories Inventories carried at FIFO: Finished goods Raw materials, production parts and work-in-process Total FIFO inventories Total inventories $ $ The LIFO reserve approximates the difference between LIFO carrying cost and FIFO. 5.Goodwill and Intangible Assets The changes in the carrying value of Goodwill for the three months ended March 31, 2011 were as follows: Accumulated Impairment Goodwill Losses Total Balance as of December 31, 2010 $ $ ) $ Adjustments 28 - 28 Foreign currency fluctuations ) Balance as of March 31, 2011 $ $ ) $ 7 Table of Contents The balances of acquired Intangible Assets, excluding Goodwill, as of March 31, 2011 were as follows: Customer Lists and Service Contracts Trade Name Technology Total Balance as of March 31, 2011: Original cost $ Accumulated amortization ) Carrying value $ Weighted-average original life (in years) 14 14 11 Balance as of December 31, 2010: Original cost $ Accumulated amortization ) Carrying value $ Weighted-average original life (in years) 14 14 11 Amortization expense on Intangible Assets for the three months ended March 31, 2011 and 2010 was $832 and $792, respectively. Estimated aggregate amortization expense based on the current carrying value of amortizable Intangible Assets for each of the five succeeding years and thereafter is as follows: Remaining 2011 $ Thereafter Total $ 6.Debt Debt outstanding is summarized as follows: March 31, December 31, Long-Term Debt: Bank borrowings $ $ Credit facility borrowings Collateralized borrowings Capital lease obligations Total Long-Term Debt Less: Current Portion Long-Term Portion $ $ As of March 31, 2011, we had committed lines of credit totaling $125,000 and uncommitted lines of credit totaling $82,835. There was $35,000 in outstanding borrowings under our available lines of credit as of March 31, 2011. In addition, we had stand alone letters of credit of $2,002 outstanding and bank guarantees in the amount of $953. Commitment fees on unused lines of credit for the three months ended March 31, 2011 were $94. Our most restrictive covenants are part of our Credit Agreement (as defined below) with JPMorgan (as defined below), which are the same covenants in the Shelf Agreement (as defined below) with Prudential (as defined below), and require us to maintain an indebtedness to EBITDA ratio of not greater than 3.50 to 1 and to maintain an EBITDA to interest expense ratio of no less than 3.50 to 1 as of the end of each quarter. As of March 31, 2011, our indebtedness to EBITDA ratio was 0.73 to 1 and our EBITDA to interest expense ratio was 37.11 to 1. 8 Table of Contents Credit Facilities JPMorgan Chase Bank, National Association Our June 19, 2007 Credit Agreement (the “Credit Agreement”), as amended from time to time, with our bank group led by JPMorgan Chase Bank, National Association (“JPMorgan”), provides us and certain of our foreign subsidiaries access to a $125,000 revolving credit facility until June 19, 2012. Borrowings may be denominated in U.S. dollars or certain other currencies. The facility is available for general corporate purposes, working capital needs, share repurchases and acquisitions. The Credit Agreement includes a security interest on most of our personal property and a pledge of 65% of the stock of all domestic and first tier foreign subsidiaries. The obligations under the Credit Agreement are also guaranteed by our domestic subsidiaries and those subsidiaries also provide a security interest in their similar personal property. The fee for committed funds under the Credit Agreement ranges from an annual rate of 0.30% to 0.50%, depending on our leverage ratio. Borrowings under the Credit Agreement bear interest at an annual rate of, at our option, either (i) between LIBOR plus 2.20% to LIBOR plus 3.00%, depending on our leverage ratio; or (ii) the highest of (A) the prime rate, (B) the federal funds rate plus 0.50%, and (C) the adjusted LIBOR rate for a one month period plus 1.00%; plus, in any such case under this clause (ii), an additional spread of 1.20% to 2.00%, depending on our leverage ratio. If we obtain additional indebtedness in excess of $25,000, to the extent that any revolving loans under the Credit Agreement are then outstanding we are required to prepay the revolving loans. Proceeds over $25,000 and under $35,000 require repayment of the revolver commitment on a 50% dollar for dollar basis and proceeds over $35,000 require prepayment on the revolver commitment on a 100% dollar for dollar basis. The Credit Agreement limits the payment of dividends and repurchases of stock to an amount ranging from $12,000 to $40,000 based on our leverage ratio after giving effect to such payments. The Credit Agreement contains customary representations, warranties and covenants, including but not limited to covenants restricting our ability to incur indebtedness and liens and to merge or consolidate with another entity. As of March 31, 2011, we were in compliance with all covenants under the Credit Agreement. There was $25,000 in outstanding borrowings under this facility at March 31, 2011, with a weighted average interest rate of 2.47%. Prudential Investment Management, Inc. On July 29, 2009, we entered into a Private Shelf Agreement (the “Shelf Agreement”) with Prudential Investment Management, Inc. (“Prudential”) and Prudential affiliates from time to time party thereto. The Shelf Agreement provides us and our subsidiaries access to an uncommitted, senior secured, maximum aggregate principal amount of $80,000 of debt capital. The Shelf Agreement contains representations, warranties and covenants, including but not limited to covenants restricting our ability to incur indebtedness and liens and to merge or consolidate with another entity. The Shelf Agreement limits the payment of dividends or repurchases of stock to an amount ranging from $12,000 to $40,000 based on our leverage ratio after giving effect to such payments. As of March 31, 2011, there was $10,000 in outstanding borrowings under this facility with a fixed interest rate of 4.00%. The financial covenants under this facility are the same as the financial covenants in the Credit Agreement, all of which we were in compliance with as of March 31, 2011. The Royal Bank of Scotland N.V. On September 14, 2010, we entered into an overdraft facility with The Royal Bank of Scotland N.V. in the amount of 2,000 Euros or approximately $2,834. There was no balance outstanding on this facility as of March 31, 2011. 7.Warranty We record a liability for warranty claims at the time of sale. The amount of the liability is based on the trend in the historical ratio of claims to sales, the historical length of time between the sale and resulting warranty claim, new product introductions and other factors. Warranty terms on machines generally range from one to four years. The changes in warranty reserves for the three months ended March 31, 2011 and 2010 were as follows: Three Months Ended March 31 Beginning balance $ $ Additions charged to expense Foreign currency fluctuations 50 ) Claims paid ) ) Ending balance $ $ 9 Table of Contents 8.Fair Value Measurements Estimates of fair value for financial assets and financial liabilities are based on the framework established in the accounting guidance for fair value measurements. The framework defines fair value, provides guidance for measuring fair value and requires certain disclosures. The framework discusses valuation techniques, such as the market approach (comparable market prices), the income approach (present value of future income or cash flow) and the cost approach (cost to replace the service capacity of an asset or replacement cost). The framework utilizes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. The following is a brief description of those three levels: · Level 1: Observable inputs such as quoted prices (unadjusted) in active markets for identical assets or liabilities. · Level 2: Inputs other than quoted prices that are observable for the asset or liability, either directly or indirectly. These include quoted prices for similar assets or liabilities in active markets and quoted prices for identical or similar assets or liabilities in markets that are not active. · Level 3: Unobservable inputs that reflect the reporting entity’s own assumptions. Our population of assets and liabilities subject to fair value measurements at March 31, 2011 is as follows: Fair Value Level1 Level 2 Level3 Assets: Foreign currency forward exchange contracts $
